7531741
DETAILED ACTION
	This is the first office action for application 15/640,322, after the request for continued examination filed 5/1/2020.
	Claims 1-7 are pending, and are considered herein.
	In light of the claim amendments filed 5/1/2020, the claim objections and prior art rejections are withdrawn, and new grounds of rejection under 35 U.S.C. 112(b) are presented.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/1/2020 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1-5 recite the limitation “an/the independently driven torque tube.” This limitation is indefinite, because the metes and bounds of “independently driven” are unclear. It is unclear whether the torque tube is driven independently from the slew gear drive device, or whether “independently driven” refers to another feature of the torque tube’s drive. The Examiner recommends deleting all recitations of the term “independently driven,” in each claim, and replacing each recitation with “torque tube.”
Claims 2-7 are indefinite, because of their dependence on Claim 1.
Claim 1 further recites “the frame assembly is coupled to a plurality of solar modules.” There is insufficient antecedent basis for this limitation in the claims, because there is no prior recitation of “a frame assembly.” The Examiner recommends amending the claim at line 3 to recite 
“… a torque tube;
a frame assembly;
a crank extending….”
	Claims 2-7 are indefinite, because of their dependence on Claim 1.
	Claim 3 is further indefinite. Claim 3 recites “swage fitted to a second end of a portion of the independently driven second torque tube” in lines 8-9. There is insufficient antecedent basis for this limitation in the claim, because there is no prior recitation of “an independently driven second torque tube.” 
	Claim 3 further recites “the first portion of the independently driven torque tube and the second portion of the independently driven torque tube operably connected to the slower dear drive” in lines 9-10. This limitation is indefinite, because it is unclear which structures are connected. 
Claim 3 further recites “the independently driven torque tube being off-set from an axis of the drive device by the first and second arms.” This limitation is indefinite. First, there is insufficient antecedent basis for “the drive device,” because there is no prior recitation of “a drive device,” merely “a slew gear drive device.” Further, it is unclear whether both of the torque tubes are offset from an axis of the drive device by the first and second arms (which are connected to the torque tube and the second torque tube, respectively), or merely one torque tube.

	The Examiner recommends amending Claim 3 to recite:
	
The apparatus of Claim 1, wherein the crank comprises 
a first crank coupled to a first side of the slew gear drive device 

the first crank comprising a first flange connected to the first side of the slew gear drive device,
and the second crank comprising a second flange connected the the second side of the slew gear drive device,
the first crank further comprising a first arm coupled to a first cylinder,
the first cylinder swage fitted an end of the torque tube,
the second crank comprising a second arm coupled to a second cylinder,
the second cylinder swage fitted to an end of a second torque tube,
the torque tube and the second torque tube operably connected to opposite sides of the slew gear drive device,
the torque tube and the second torque tube being off-set from an axis of the slew gear drive device by the first and second arms.



Response to Arguments
Applicant’s arguments with respect to claims 1-7 have been considered and are persuasive. 
All prior rejections and objections are withdrawn. 
The Applicant is requested to amend the claims to overcome the rejections of record under 35 U.S.C. 112(b).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245.  The examiner can normally be reached on M/T/Th/F 7am-11:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SADIE WHITE/Primary Examiner, Art Unit 1721